                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 EQUAL EMPLOYMENT OPPORTUNITY                    )
 COMMISSION,                                     )
                                                 )   Civil No. 3:17-cv-0070
                               Plaintiff,        )
                                                 )
        v.                                       )
                                                 )
 WAL-MART STORES EAST, L.P.,                     )
                                                 )   EEOC’S MOTION TO QUASH
                               Defendant.        )   DOCUMENT SUBPOENAS
                                                 )
                                                 )
                                                 )
                                                 )

       Defendant Walmart has given notice to the EEOC that it intends to serve subpoenas for

the production of documents from several third parties and from EEOC. These subpoenas seek

new information Walmart never sought during discovery, which closed on March 1, 2019. (ECF

77). Walmart also seeks disclosure of the investigative file for an additional charge which is not

the subject of this litigation in violation of 42 U.S.C. § 2000e-8(e) and implementing regulations.

Using trial subpoenas as last-minute discovery in the days before trial is improper and the

subpoenas should be quashed.

       I.       Walmart should not be allowed to use trial subpoenas to obtain information
                not sought in discovery and the subpoenas should be quashed.

       Defendant issued a subpoena to Holy Family Memorial for the entire medical file of

Marlo Spaeth from her date of birth until July 12, 2021 (Richard Mrizek Declaration, Ex. A,

Holy Family Subpoena), Social Security Administration, for all records regarding Marlo Spaeth

(Mrizek Declaration, Ex. B, Social Security Subpoena), and to EEOC the entire original

investigation files in connection with all charge(s) filed by or on behalf of Marlo Spaeth against



                                                 1

             Case 1:17-cv-00070-WCG Filed 06/17/21 Page 1 of 5 Document 204
Walmart (Mrizek Declaration, Ex. C, EEOC Subpoena). All medical records through 2018 were

produced in discovery. EEOC has produced (or logged as privileged) the complete investigative

file during discovery for the charge of discrimination underlying this litigation. However,

Defendant’s trial subpoenas seek additional documents beyond what was received or sought

during discovery. The Holy Family subpoena seeks additional records through July 2021; the

Social Security subpoena seeks documents never obtained during discovery; and the EEOC

subpoena seeks records for a retaliation claim (See Mrizek Declaration, Ex. D. June 11, 2021

email from Emery Harlan to Carrie Vance).

       Walmart’s subpoenas for information never sought in discovery should be quashed.

“Trial subpoenas may not be used as a means to engage in discovery after the discovery deadline

has expired.” Park v. Dundee Mkt. III, Inc., No. 14-CV-1541, 2016 WL 427504, at *2 (N.D. Ill.

Feb. 3, 2016); Patel ex rel. R.P. v. Menard, Inc., 2011 WL 5024991, at *1 (S.D. Ind. 2011) (“[I]t

is well-settled that trial subpoenas may not be used as a means to engage in discovery after the

discovery deadline has expired.”) (internal quotations and citations omitted). Trial subpoenas are

proper to secure materials for memory refreshment, trial preparation or ensure the availability at

trial of original documents. Bufkin v. Norfolk S. Corp., No. 1:00-CV-424, 2002 U.S. Dist. LEXIS

29350, at *3-4 (N.D. Inc. Mar. 20, 2002) (citing Rice v. United States, 164 F.R.D. 556, 558 n.1

(N.D. Okla. 1995)); Hatcher v. Precoat Metals, 271 F.R.D. 674, 675 (N.D. Ala. 2010). They are

not to circumvent the discovery rules. Integra Lifesciences I, Ltd. v. Merck KGaA, 190 F.R.D.

556, 561 (S.D.Cal.1999) (third party trial subpoena for documents served after the discovery cut-

off was improper attempt to circumvent court's deadline).

       Walmart had more than ample time to try to obtain this information during discovery.

Walmart never sought to obtain updated medical records until the eve of trial. Walmart never



                                                 2

          Case 1:17-cv-00070-WCG Filed 06/17/21 Page 2 of 5 Document 204
subpoenaed Social Security during discovery, but rather waited until the trial to seek this

information. Though Walmart says it wants to subpoena EEOC for documents concerning a

second charge that did not result in litigation, it never sought to seek this information during

discovery. In past two years, Walmart has never requested updated discovery on any of these

issues. Walmart should not be permitted to evade the deadlines in the scheduling order and use

Rule 45 trial subpoenas as a belated discovery tool.

        II.      EEOC cannot disclose investigative files that are not subject of the litigation.

        EEOC cannot produce or disclose investigative files that do not result in litigation.

Section 709(e) of Title VII provides that “[i]t shall be unlawful for an officer or employee of the

Commission to make public in any manner whatever any information obtained by the Commission

pursuant to its authority under this section prior to the institution of any proceeding under this subchapter

involving such information.” 42 U.S.C. §2000e-8(e)(emphasis added). This provision applies to the ADA

as well. See 42 U.S.C. §12117(a) (incorporating powers, remedies, and procedures set forth in Section

2000e-8). Under EEOC regulations, “Special disclosure rules apply to the case files for charging parties,

aggrieved persons on whose behalf a charge has been filed, and entities against whom charges have been

filed. The special disclosure rules are available in the public reading areas of the Commission. Under

sections 706 and 709, case files involved in the administrative process of the Commission are not

available to the public.” 29 CFR 1610.17(g). The “special disclosure rules” referred to in the regulation

are set forth in the EEOC Compliance Manual. EEOC Compl. Man. (BNA), Section 83.3(b). The

Compliance Manual provides in relevant part: “Respondents and Their Attorneys – Honor a respondent’s

Section 83 request only if it is a named defendant in a pending private lawsuit based on the

charge.” Id. (emphasis added). Section 83 does not permit disclosure of an ADA charge file to the

respondent unless and until the charging party has filed an ADA suit against the respondent. Read

together, the provisions of 29 C.F.R. §1610.17 and Section 83 of the EEOC’s Compliance Manual

prohibit the disclosure of charge files to respondents where no suit has been filed based on those charges.


                                                      3

              Case 1:17-cv-00070-WCG Filed 06/17/21 Page 3 of 5 Document 204
When no suit has been filed based on a charge, a respondent is treated as a member of the “public” for the

purpose of Section 709 and the Commission’s charge disclosure rules.

      The Supreme Court acknowledged the EEOC regulations as well as the limitation set

forth in section 83.3(b) of the Compliance Manual, incorporated by reference into the

regulation, which restricts disclosure of an EEOC file to a respondent to situations in which it is

a defendant in a pending lawsuit based on the charge. See EEOC v. Associated Dry Goods

Corp., 449 U.S. 590, 596-597 (1981); see also Frito-Lay v. EEOC, 964 F. Supp. 236, 242-243

(W.D. Ky. 1997)(relying, in part, on the Associated Dry Goods acknowledgement of the

restrictions set forth in the Compliance Manual to deny the employer’s request for the EEOC

file where there was no pending lawsuit based on Title VII); Burlington Northern, Inc. v.

EEOC, 582 F. 2d 1097, 1001 (7th Cir. 1978) (EEOC disclosure rules depend on the filing of a

“Title VII proceeding”); EEOC v. City of Milwaukee, 54 F. Supp. 2d 885, 893-94 (E.D. Wis.

1999) (relying on the Compliance Manual’s directive that if no lawsuit has been filed, a request

for the file will be denied).

      Walmart apparently is using the trial subpoena to seek information about other potential

charge or charges that were not the basis of the instant suit. (See Mrizek Dec., Ex. D). Such

disclosure would violate prohibitions set forth in 29 CFR 1610.17(g) and Section 83.3(b) of the

EEOC Compliance Manual.




                                                    4

           Case 1:17-cv-00070-WCG Filed 06/17/21 Page 4 of 5 Document 204
Dated: June 17, 2021.

                                    EQUAL EMPLOYMENT OPPORTUNITY
                                    COMMISSION
                                    Counsel for Plaintiff

                                    /s/ Carrie Vance
                                    Carrie Vance
                                    Trial Attorney

                                    /s/ Leslie N. Carter
                                    Leslie N. Carter
                                    Trial Attorney

                                    310 West Wisconsin Avenue, Suite 500
                                    Milwaukee, WI 53203-2292
                                    ☏ (414) 662-3686
                                    � (414) 297-3146
                                    carrie.vance@eeoc.gov
                                    leslie.carter@eeoc.gov

                                    /s/ Richard J. Mrizek
                                    Richard J. Mrizek
                                    Trial Attorney
                                    230 S. Dearborn Street, Suite 2920
                                    Chicago, IL 60604
                                    ☏ (312) 872-9724
                                    richard.mrizek@eeoc.gov




                                       5

          Case 1:17-cv-00070-WCG Filed 06/17/21 Page 5 of 5 Document 204
